Order, Supreme Court, New York County (Milton A. Tingling, J.), entered April 4, 2006, which, insofar as appealed from as limited by the briefs, granted defendants’ motions for summary judgment dismissing the complaint for lack of a serious injury, unanimously affirmed, without costs.
Plaintiffs claims of permanent and significant injuries were properly rejected where, in opposition to defendants’ prima facie showing of no such injuries, plaintiff offered no explanation why she did not seek any treatment starting nine months after the accident (see Pommells u Perez, 4 NY3d 566, 574 [2005]). Plaintiffs claim of a 90/180-day injury was properly rejected for lack of evidence showing that the injuries she sustained were serious enough to keep her from working out of her home as she had been at the time of the accident. Concur— Saxe, J.P., Friedman, Sweeny, McGuire and Malone, JJ.